 Tn the Matter of TERRYTOONS, INC.andSCREEN CARTOONISTS LoCAL,1461,AFFILIATED WITH THE BROTHERHOOD OF PAINTERS, DECORATORS ANDPAPERHANGERS OF AMERICA, A. F. OF L.Case No. B-5199.-Decided May 3,1943Breed, Abbott dl Morgan,of New York City, byMessrs. Thomas E.Kerwin. and Francis X. Ward,andMr. William F. Weiss,for theCompany.Mr. William Pomeranee,of Hollywood, Calif., andMr. RobinsonMcKee,of New York City, andMr. Sam Singer,of Stamford, Conn.,for the Union.Miss Muriel J. Levor,of counsel to the' Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Screen Cartoonists Local 1461,affiliated with the Brotherhood of Painters, Decorators and Paper-hangers of America, A. F. of L.,1 herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Terrytoons, Inc., New Rochelle, New York,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William TLittle, Trial Examiner. Said hearing was held at New York City onApril 16, 1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on ,the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTerrytoons, Inc., a New York corporation, with its principal officeand place of business at New Rochelle, New York, is engaged in the' Incorrectly designated as "Screen Cartoonists Local 1461, Brotherhood of Painters,Decorators and Paperhangers,A. F. of L" in the petition and other formal papers andcorrected by motion granted at the hearing.49 N.L R B.. No. 53.401 402DEUSSONS OFNATIONALLABOR RELATSONS BOARDproduction of animated cartoon motion pictures.The principal rawmaterials used by the Company at its New Rochelle plant are art sup-plies, celluloid, and film.During the year preceding April 15, 1943,the Company purchased raw materials in excess of $10,000 in value,of which more than 50 percent was shipped from points outside theState of New York.During the same period, the Company producedat its New Rochelle plant 25 cartoon negatives valued in excess of$100,000, approximately 75 percent of which were shipped to Techni-color Motion Picture Corporation, Hollywood, California, where printswere made from such negatives. In accordance with instructionsf rpm the Company, prints, developed and printed from negatives madeby the Company, were shipped by the processing companies to variousexchanges of the Twentieth Century Fox Corporation which acts asa distributor for the Company.These exchanges are located through-out the United States and foreign countries.Twentieth Century FoxCorporationleasesthese prints for exhibition to local theaters in ac-cordance with the distribution agreement it has with the Company.The total revenue obtained by the Company from leasing these printsis in excessof $100,000, more than 70 percent of which is derived fromleasing for exhibition in theaters located outside the State of New York.For the purpose of this proceeding, the Company concedes that itis engaged in commerce within the meaning of the National LaborRelations Act.11.TI]E ORGANIZATION INVOLVEDScreen Cartoonists Local 1461, affiliated with the Brotherhood ofPainters, Decorators and Paperhangers of America, is a labor organ-ization affiliated with the American 'Federation of Labor, admitting tomembership employees of the Company.IIII.THE QUESTION CONCERNING. REPRESENTATIONOn or about March 15, 1943, the Union informed the Company byletter that it represented a majority of its production,employees andrequested a conference for the purposes of collective bargaining.TheCompany did not reply and refuses to recognize the Union as a bar-gaining agent unless and until it is duly certified as such by the Board.A statement of the Trial Examiner, introduced in evidence by agree-ment of the parties at the hearing, indicates that the Union representsa substantial number of employees in the unit hereinafter foundappropriate.2The Trial Examiner reported that the'Union submitted 55 designations,of which 49bear apparently genuine original signatures corresponding with names on the Company'spay roll of April 10, 1943, containing 67 names. TERRFTOONS, INC.403WTe-find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union claims as an appropriate bargaining unit all employeesof the Company engaged in the creation of animated cartoon.motionpictures except supervisory and clerical employees, and also excludingthe employees of the music department who are within the jurisdictionof another labor organization.The Company has made no contentionsin respect to the composition of the unit and both parties are agreed asto which job classifications are supervisory.The production of animated motion picture cartoons is a highlyintegrated procedure. It also appears that there is' a considerable in-terchange of function among certain categories of employees.Theunit claimed herein is substantially the same as those the Board hasfound appropriate in cases involving other companies creating thesame product.3,In view of these circumstances, we find that all the employees of theCompany at its New Rochelle, New Yotk, plant, engaged in the pro-duction of motion picture animated cartoons, in all its various phases,including story, lay-out, background, animation, break-down, in-be-tween, tracing and coloring, camera, and full-time maintenance em-ployees, but excluding supervisory, office and clerical employees, direc-tors,4and employees of- the music department, constitute a unitappropriate for the purposes of,collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAlthough the Union requested that eligibility to vote in any electionbe, determined by the pay roll nearest the date of filing the petition, itgave no adequate reason for such request.We shall, therefore, direct,that the question concerning representation which has arisen be re-solved by an election by secret ballot among the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.'3Matter of Walt Disney Productions, Ltd.andFederation of Screen Cartoonists,13N. L. R. B. 865,Matter of Walter Lantz Productions, Unsbeisal Pictures Co, IncandScreen Cartoon Guild,16 N. L. R. B. 215.`45 The-Union's request to be designated on the ballot as "Screen Cartoonists Local 1461,A. F of L." is granted.4 It was agreed at the hearing that Bill Tytla' is a director and should be excluded assuch..131647-43) vol. 49-27 N404DECSIONSOF NATIONAL LABORRELATIONIS BOARD 'DIRECTION-OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-.tives for the purposes of collective bargaining with Terrytoons, Inc.,New Rochelle, New York, an election by secret ballot shall be con-ducted -as.early as possible, but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subject -to Article III, Section 10, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date' of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the aimedforces of the United States who' present themselves in person at 'thepolls, but excluding any who have since quit or-been discharged-for-)cause, to determine 'whether or not they desire to be represented byScreen Cartoonists Local 1461, A. F. of L., for the purposes of col-lective bargaining..I